DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 10/13/2021 has been entered. Claim(s) 1-17, 19-20 is/are pending in the application. 

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eddington et al. (US20150135703A1) as applied to Claim 15 above, in further view of Tobushi et al. (“Thermomechanical properties due to martensitic and R-phase transformations of Ti-Ni shape memory alloy subjected to cyclic loadings”), henceforth referred to as TOBUSHI I, with evidence from Tobushi et al. (“Rotating-bending fatigue of a TiNi shape-memory alloy wire”), henceforth referred to as TOBUSHI II.
Regarding Claims 15-16 and 19-20, Eddington teaches a shape memory alloy actuation apparatus comprising a suspension system with actuator wires (Figs 3-4 shown below): 

    PNG
    media_image1.png
    766
    570
    media_image1.png
    Greyscale

Where a plurality of actuator wires (11, 12, 13, 14) [0008] connected to a stationary support plate (16) by crimping joints (18) and connected to a movable plate (15) by crimping joints (17), where the movable plate and the support plate are vertically aligned [0045], where the wires are actuated by heating [0052-0053] so as to move the movable plates along the horizontal plane [0055].
Eddington teaches a SMA actuator arrangement where the wires actuate by heating and cooling back and forth from a phase temperature region. However, Eddington does not teach if or how these wires were stabilized or trained to do so, including by the claimed limitation of heating the plurality of wires to a temperature and cycling straining and de-straining by actuating between more than phase at the temperature. However, TOBUSHI I teaches a method for stabilizing properties of shape memory alloy (SMA) wire (see TOBUSHI I at page 104, last paragraph teaching thermomechanical properties associated with TiNi SMA; see also TOBUSHI I at page 107, section 3.2.1 teaching the property of superelasticity is stable for cyclic deformation), comprising: 
supporting the SMA wire between at least first and second support members (see TOBUSHI I at page 105, section 2.2 Experimental apparatus teaching a rotating-bending fatigue testing device; see also TOBUSHI I at page 106, first paragraph referencing the fatigue test device of TOBUSHI II with evidence from TOBUSHI II at page 36, Figure 1(a) teaching the setup for the fatigue test has a support 5, a gripper 3, and a motor 4 where the specimen 1 is a shape memory alloy wire and is between the support 5 and the gripper 3); and cyclically mechanically straining and de-straining (see TOBUSHI I at page 107, section 3.2.1 SE due to RPT teaching loading-unloading cycle) the SMA wire at a first temperature (see TOBUSHI I at page 107, Figure 5 teaching loading-unloading cycles at constant temperature) by actuating at least one of the at least first and second support members (see TOBUSHI I at page 106, first paragraph teaching TOBUSHI II at page 36, section 2.3 Experimental procedure teaching a rotating-bending test by using the motor, gripper, and support to unload and load the SMA). Therefore, it would have been obvious to one of ordinary skill in the art to stabilize the shape memory wires of Eddington by cyclically mechanically straining and destraining the wires by rotation-bending at a maintained temperature for the purpose of training the wires to actuate or reciprocate at different temperature conditions. 
Regarding the limitation of straining the wires between more than one phase at the temperature, the purpose of shape memory wire training as performed by TOBUSHI I is the recovery of large deformations or return to original shapes after changes in temperature and/or stress, this is a result of solid state microstructure change from a body centered cubic austenite phase to a martensitic phase. In the case of TOBUSHI I, this training is performed at a first temperature and inducing mechanical cycling so as to induce phase changes from martensite to austenite reversibly to train the shape in both phases. This is considered to read on the claimed limitation. 

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eddington in view of TOBUSHI I, with evidence from TOBUSHI II, as applied to Claim 16 above, in view of Yurick et al. ("Shape memory alloy coils optimized for electrical connectors." IEEE Transactions on components and packaging technologies 24.3 (2001): 389-398.), hereby referred to as YURICK I. 
Regarding Claim 17, TOBUSHI I in view of TOBUSHI II teaches maintaining the wire at the first temperature includes heating the SMA wire (see TOBUSHI I at page 105, section 2.2 Experimental apparatus teaching rotating-bending the shape memory alloy wire at a constant temperature; see evidence from TOBUSHI II at page 36, Figure 1(a) teaching a heater 2; see also evidence from TOBUSHI II at page 36, section 2.2 Experimental apparatus teaching a set-up to keep the temperature constant such that it is understood that to maintain a constant temperature, e.g. at T = 303 K, 333 K, or 353 K, the heater 2 which is above and below the SMA would be heating the SMA wire to maintain the wire at the first temperature).
Regarding the limitation of using a hot air gun for heating, Eddington nor Tobushi I teach the use of a hot air gun. However, Yurick teaches a method of training Ni-Ti based shape memory coils (abstract) and teaches that hot air guns can be used for heating during the thermal cycling (Page 390, Col. 2, Section III.A.) Therefore, it would have been obvious to one of ordinary skill in the art to heat during cycling in the method taught by Tobushi I with a hot air gun specifically to achieve the desired result of maintaining a desired temperature during cycling. 


Claims 15-16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tobushi et al. (“Thermomechanical properties due to martensitic and R-phase transformations of Ti-Ni shape memory alloy subjected to cyclic loadings”), henceforth referred to as TOBUSHI I, with evidence from Tobushi et al. (“Rotating-bending fatigue of a TiNi shape-memory alloy wire”), henceforth referred to as TOBUSHI II.
Regarding Claims 15 and 19, TOBUSHI I teaches a method for stabilizing properties of shape memory alloy (SMA) wire (see TOBUSHI I at page 104, last paragraph teaching thermomechanical properties associated with TiNi SMA; see also TOBUSHI I at page 107, section 3.2.1 teaching the property of superelasticity is stable for cyclic deformation), comprising: 
supporting the SMA wire between at least first and second support members (see TOBUSHI I at page 105, section 2.2 Experimental apparatus teaching a rotating-bending fatigue testing device; see also TOBUSHI I at page 106, first paragraph referencing the fatigue test device of TOBUSHI II with evidence from TOBUSHI II at page 36, Figure 1(a) teaching the setup for the fatigue test has a support 5, a gripper 3, and a motor 4 where the specimen 1 is a shape memory alloy wire and is between the support 5 and the gripper 3); and cyclically mechanically straining and de-straining (see TOBUSHI I at page 107, section 3.2.1 SE due to RPT teaching loading-unloading cycle) the SMA wire at a first temperature (see TOBUSHI I at page 107, Figure 5 teaching loading-unloading cycles at constant temperature) by actuating at least one of the at least first and second support members (see TOBUSHI I at page 106, first paragraph teaching TOBUSHI II at page 36, section 2.3 Experimental procedure teaching a rotating-bending test by using the motor, gripper, and support to unload and load the SMA).

    PNG
    media_image2.png
    695
    423
    media_image2.png
    Greyscale

(fatigue test device set-up as evidenced from TOBUSHI II at page 36, Figure 1(a))
Regarding moving the first support member with respect to the second support member during actuation, TOBUSHI I in view of TOBUSHI II teaches the TOBUSHI I at page 106, first paragraph teaching rotating-bending tests were performed on the shape memory alloy wire; see evidence from TOBUSHI II at page 36, Figure 1(a) teaching a gripper 3 and motor 4 to carry out the rotating-bending test with respect to the support 5).
Regarding the limitation that the first set of support members include a plurality of SMA wires and is mounted to a moving plate, Tobushi teaches neither (1) the gripper connected to the motor is configured to grip multiple SMA wires; nor (2) there are multiple grippers each holding a single wire; nor (3) that the gripper(s) is/are mounted to a moving plate. However, it would have been obvious to one of ordinary skill in the art to modify the method taught by Tobushi by either (1) configuring the gripper to hold multiple SMA wires, or (2) configuring multiple grippers to the motor, thereby holding multiple SMA wires; for the purpose of forming multiple trained shape memory wires at once. Further, one of ordinary skill in the art would be motivated to use a plate for supporting multiple grippers or supporting an augmented gripper capable of holding multiple SMA wires to achieve the predictable result of effectively actuating linear motion in a uniform fashion from the Motor to the gripper or multiple grippers. 
Regarding the limitation that the second set of support members include a plurality of SMA wires and is mounted to a stationary plate, Tobushi teaches 
Regarding the limitation of the stationary plate being aligned with the moving plate, Tobushi I-II teaches the gripper (3) and support (5) are located near the front wall of the chamber (7), but does not teach they are aligned. Since the use of a stationary plate and moving plate are found to be obvious in view of Tobushi, the limitation of aligning the moving plate and stationary plate is considered to be “obvious to try” as the wire taught by Tobushi actuates back and forth between stationary and movable elements near a front wall of the chamber; therefore the position of those plates relative to each other near the chamber wall could be chosen from a finite number of predictable possibilities (either aligned or unaligned) with a reasonable expectation of success in stabilizing the wire under heat for thermal cycling. (See MPEP 2141 (III)(E)). 
Regarding Claim 16, TOBUSHI I in view of TOBUSHI II teaches heating the SMA wire to the first temperature and maintaining the SMA wire at the first TOBUSHI I at page 105, section 2.2 Experimental apparatus teaching rotating-bending the shape memory alloy wire at a constant temperature; see evidence from TOBUSHI II at page 36, Figure 1(a) teaching a heater 2 to heat the SMA wire to the desired temperature; see also evidence from TOBUSHI II at page 36, section 2.2 Experimental apparatus teaching a set-up to keep the temperature constant while performing the rotating-bending test of the SMA wire).
Regarding Claim 20, TOBUSHI I in view of TOBUSHI II teaches the actuating at least one of the at least first and second support members includes rotating at least one of the first and second support members (see TOBUSHI I at page 106, first paragraph teaching rotating-bending tests were performed on the shape memory alloy wire; see evidence from TOBUSHI II at page 36, Figure 1(a) teaching a gripper 3 and motor 4 that performs the rotating-bending test).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over TOBUSHI I, with evidence from TOBUSHI II, as applied to Claims 15-16 above, in view of Yurick et al. ("Shape memory alloy coils optimized for electrical connectors." IEEE Transactions on components and packaging technologies 24.3 (2001): 389-398.), hereby referred to as YURICK I. 
Regarding Claim 17, TOBUSHI I in view of TOBUSHI II teaches maintaining the wire at the first temperature includes heating the SMA wire (see TOBUSHI I at page 105, section 2.2 Experimental apparatus teaching rotating-bending the shape memory alloy wire at a constant temperature; see evidence from TOBUSHI II at page 36, Figure 1(a) teaching a heater 2; see also evidence from TOBUSHI II at page 36, section 2.2 Experimental apparatus teaching a set-up to keep the temperature constant such that it is understood that to maintain a constant temperature, e.g. at T = 303 K, 333 K, or 353 K, the heater 2 which is above and below the SMA would be heating the SMA wire to maintain the wire at the first temperature).
Regarding the limitation of using a hot air gun for heating, Tobushi does not teach the use of a hot air gun. However, Yurick teaches a method of training Ni-Ti based shape memory coils (abstract) and teaches that hot air guns can be used for heating during the thermal cycling (Page 390, Col. 2, Section III.A.) Therefore, it would have been obvious to one of ordinary skill in the art to heat during cycling in the method taught by Tobushi with a hot air gun specifically to achieve the desired result of maintaining a desired temperature during cycling. 

Claims 15-16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Padula, II (US 8,409,372 B1), henceforth referred to as PADULA, in view of Chapman et al. (“Torsional behavior of NiTi wires and tubes: modeling and experimentation”), henceforth referred to as CHAPMAN.
Regarding Claim 15, PADULA teaches a method for stabilizing properties of shape memory alloy (SMA) (see PADULA at column 1, lines 39-52 teaching a method of stabilizing a strain-temperature response for an SMA) wire (see PADULA at column 3, lines 44-46 teaching the SMA sample is a wire or any other PADULA at Figure 4 teaching a method for performing isothermal mechanical cycling to the SMA wire).
While PADULA teaches an apparatus is configured to stabilize a strain-temperature response for a shape memory alloy by applying stress on a SMA wire (see PADULA at column 2, lines 4-19) in various applications of stress including tension, compression, and/or torsion (see column 3, lines 56-63), and a hydraulic test frame, a hydraulic piston, or any suitable equipment capable of cyclically mechanically straining and de-straining the SMA wire may be used (see PADULA at column 7, lines 30-33), PADULA does not explicitly describe supporting the SMA wire between at least first and second support members and actuating at least one of the at least first and second support members as claimed.
However, PADULA teaches in one embodiment of carrying out torsion mode to stabilize strain such that the shape memory alloy wire is fixed at one end and stress or torque is applied at the other end to cause the shape memory alloy to deform (see PADULA at column 5, lines 37-42). PADULA then teaches isothermal mechanical cycling or loading to achieve a similar level of strain (see PADULA at column 6, lines 1-7) in which it is understood that a similar piece of equipment or apparatus is used to achieve the desired level of strain. As such, it would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention that equipment used in producing 
Additionally, CHAPMAN teaches torsional behavior of shape memory alloys and NiTi wires (see CHAPMAN at page 1242, columns 1-2) and is in the same field of endeavor as the claimed invention. CHAPMAN teaches an equipment for testing SMA wires, the Instron Micro-Torsion MT1 testing machine, that supports the SMA wire between two support ends (see CHAPMAN at Figure 1) and teaches application of stress to the SMA wire by movement of the support ends (see CHAPMAN at Figure 1). As such, one of ordinary skill in the art would have recognized that the torsion testing machine taught by CHAPMAN can be incorporated into the teachings of PADULA to apply stress such as torsion to the SMA wire.

    PNG
    media_image3.png
    268
    674
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify PADULA in view of CHAPMAN and incorporate the torsion testing machine to cyclically 
Regarding the limitation that the first and second sets of support members include a plurality of SMA wires and is mounted to a moving plate and stationary plates respectively, Padula does not teach the moving and stationary support ends are configured to grip multiple SMA wires; nor that the ends are in the form of moving and stationary plates. However, it would have been obvious to one of ordinary skill in the art to modify the method taught by PADULA to configure the support ends to hold multiple SMA wires for the purpose of forming multiple trained shape memory wires at once. Further, one of ordinary skill in the art would be motivated to use the shape of a plate for both support ends to achieve the predictable result of effectively actuating linear motion in a uniform fashion and evenly supporting the stationary end. 
Regarding the limitation of the stationary plate being aligned with the moving plate, Chapman teaches the moving element is aligned with the stationary/torsion element. (Fig. 1)
Regarding the limitation of straining the wires between more than one phase at the temperature, the purpose of shape memory wire training as performed by PADULA is the recovery of large deformations or return to original shapes after changes in temperature and/or stress, this is a result of solid state microstructure change from a body centered cubic austenite phase to a martensitic phase. In the case of PADULA, this training is performed at a first 
Regarding Claim 16, PADULA in view of CHAPMAN teaches including heating the SMA wire to the first temperature (see PADULA at column 4, lines 30-34 teaching a temperature unit to heat the SMA sample; see also PADULA at column 7, lines 15-22 teaching setting a constant temperature which requires heating of the SMA depending on the desired temperature) and maintaining the SMA wire at the first temperature while mechanically straining and de-straining the wire (see generally PADULA at column 7, lines 5-66 and Figure 4 teaching a method of performing isothermal mechanical cycling to a SMA wire where the SMA wire is repeatedly loaded and unloaded at a set constant temperature until the strain stabilization point is reached).
Regarding Claim 19, PADULA in view of CHAPMAN teaches actuating at least one of the at least first and second support members includes moving the first support member with respect to the second support member (see CHAPMAN at Figure 1 teaching movement of one end support relative to another end support).
Regarding Claim 20, PADULA in view of CHAPMAN teaches actuating at least one of the at least first and second support members includes rotating at least one of the first and second support members (see CHAPMAN at Figure 1 teaching applying torque to twist one of the support ends).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over PADULA, in view of CHAPMAN, as applied to Claims 15-16 above, and further in view of YURICK I. 
Regarding Claim 17, PADULA in view of CHAPMAN teaches maintaining the wire at the first temperature includes heating the SMA wire (see PADULA at column 4, lines 30-34 teaching a temperature unit to heat the SMA wire; see also PADULA at column 7, lines 15-22 teaching setting a constant temperature which requires heating of the SMA wire to maintain the set temperature).
Regarding the limitation of using a hot air gun for heating, Padula does not teach the use of a hot air gun. However, Yurick teaches a method of training Ni-Ti based shape memory coils (abstract) and teaches that hot air guns can be used for heating during the thermal cycling (Page 390, Col. 2, Section III.A.) Therefore, it would have been obvious to one of ordinary skill in the art to heat during cycling in the method taught by Padula with a hot air gun specifically to achieve the desired result of maintaining a desired temperature during cycling. 
Response to Arguments
Applicant's arguments filed 10/13/2021 have been fully considered but they are not persuasive. 
Regarding the 102 rejection with the Eddington reference, Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, and is now rejected as obvious under 103. 


Applicant argues that the Tobushi I and Tobushi II references do not teach wires are strained between more than phase at a temperature. This is however, not convincing as the entire purpose of training shape memory wires as taught by Tobushi is so that the wire undergoes phase changes from austenite to martensite at different temperature/strain conditions, and training as taught by Tobushi is performed at a single temperature where strain is mechanically applied cyclically so as to train the wire in different strain conditions and phase conditions. 
Regarding the Padula reference, applicant argues that the hydraulic test frame and hydraulic piston are not aligned, relying on (col. 7, Lines 28-31) of Padula. However Padula states, “At 402, a predetermined amount of stress is applied on the virgin sample and a .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO D MORALES whose telephone number is (571)272-6691. The examiner can normally be reached Monday-Thursday 9 am- 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 5712726297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO D MORALES/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736